FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

HOLLAND AMERICA LINE INC; and           
WINDSTAR SAIL CRUISES LTD, on
behalf of themselves as former
agents, owners and operators of
the former vessel M/S/Y WIND
SONG, and together on behalf of
their subrogated insurers,
               Plaintiffs-Appellants,         No. 05-35572
                 v.
WÄRTSILÄ NORTH AMERICA, INC.,                  D.C. No.
                                            CV-04-01368-RSM
                       Defendant,              OPINION
               and
WÄRTSILÄ FINLAND OY; WÄRTSILÄ
CORPORATION; BUREAU VERITAS
S.A.; BUREAU VERITAS (CANADA)
INC.; BUREAU VERITAS NORTH
AMERICA, INC.,
             Defendants-Appellees.
                                        
       Appeal from the United States District Court
          for the Western District of Washington
       Ricardo S. Martinez, District Judge, Presiding

                 Argued and Submitted
          December 7, 2006—Seattle, Washington

                      Filed May 7, 2007

       Before: Betty B. Fletcher, Susan P. Graber, and
          M. Margaret McKeown, Circuit Judges.

                             5063
5064      HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
               Opinion by Judge McKeown;
Partial Concurrence and Partial Dissent by Judge B. Fletcher
           HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA           5067


                          COUNSEL

Frank Brucculeri and Bradley M. Rose, Kaye, Rose, and Part-
ners, Los Angeles, California, for the plaintiffs-appellants.

Christopher B. Kende and Rodney Q. Fonda, Cozen
O’Connor, Seattle, Washington; and Gerald Zingone, Thelen
Reid Brown Raysman & Steiner, LLP, Washington, D.C., for
the defendants-appellees.


                          OPINION

McKEOWN, Circuit Judge:

  At the heart of this tangled jurisdictional dispute is a simple
but unfortunate accident. In 2002, the Wind Song, a Baha-
5068          HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
mian cruise ship, was sailing from Papeete, Tahiti, to Hua-
hine, Tahiti. A fire broke out during the voyage, and it eventu-
ally spread through the ship, destroying the ship entirely.
Holland America Cruise Line (“Holland America”) and
Windstar Sail Cruises (“Windstar”) seek to hold defendants
Bureau Veritas S.A. (“Bureau Veritas”), Bureau Veritas North
America, Inc. (“BVNA”), Bureau Veritas (Canada) Inc. (“BV
Canada”), Wärtsilä Corporation (“Wärtsilä”), and Wärtsilä
Finland Oy (“Wärtsilä Finland”), among others, liable for the
loss of the Wind Song. Before the suit can go forward, we
must determine whether the United States District Court for
the Western District of Washington may exercise jurisdiction
over these parties. This interlocutory appeal concerns only
that issue. We hold that the Western District of Washington
was not the proper forum; we affirm the district court’s dis-
missal of the Bureau Veritas entities for lack of venue and
Wärtsilä and Wärtsilä Finland for lack of personal jurisdic-
tion.

                            BACKGROUND

   The appeal involves multiple parties, both foreign and
domestic. The underlying dispute arising from the accident is
not before us. Nonetheless, in order to analyze the jurisdic-
tional claims, we first identify the parties, put them in context,
and summarize the proceedings in the district court.

I.       THE PARTIES

   Holland America is a Washington corporation that operates
passenger sail cruises. It also acts as an agent for some of its
subsidiaries, including Windstar, in contracting for services
and repairs. Windstar, a Bahamian corporation headquartered
in Seattle, Washington, also operates passenger sail cruises
and owned the Wind Song, the sunken ship at issue in this
appeal.1
     1
   Throughout this opinion, we refer to appellants collectively as “Hol-
land America.”
          HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA           5069
   Bureau Veritas is a French classification society which sets
standards for the quality and integrity of ships and performs
ship surveys to determine compliance with the classification
society’s rules and regulations, national laws, and interna-
tional conventions. BVNA, a separate Delaware corporation,
provides classification surveys for vessel owners in the United
States, and BV Canada is a Canadian corporation that per-
forms similar services. Bureau Veritas surveyed the Wind
Song before its launch, and Holland America claims that
some combination of the Bureau Veritas entities failed to con-
duct adequate surveys, which in turn resulted in the loss of the
ship.

   The Wärtsilä entities consist of three separate companies:
Wärtsilä, Wärtsilä Finland, and Wärtsilä North America
(“Wärtsilä NA”). Wärtsilä is a Finnish holding company that
indirectly owns both Wärtsilä Finland and Wärtsilä NA—it
does not manufacture or design products. Wärtsilä Finland
designs and manufactures marine engines, but did not supply
the marine engine for the Wind Song. Wärtsilä NA, a Mary-
land corporation, sells, repairs, and services marine engines.
Holland America alleges that some combination of these cor-
porations either designed, manufactured, or sold a faulty
engine part that may have contributed to the accident. Some
but not all of the parts sold and used by Wärtsilä NA are man-
ufactured by other Wärtsilä entities, including Wärtsilä Fin-
land.

II.   PROCEDURAL BACKGROUND

   In its first complaint, Holland America named multiple
Wärtsilä entities and Bureau Veritas as defendants. After
jurisdictional discovery, Wärtsilä Australia and Wärtsilä New
Zealand were dismissed voluntarily from the case and Wärt-
silä Finland was dismissed for lack of personal jurisdiction.
The district court also granted Bureau Veritas’s motion to dis-
miss on the ground that the French forum selection clause in
5070      HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
the contract between Bureau Veritas and Holland America
governs the venue of any proceedings.

   Holland America then twice amended its complaint to
include defendants Wärtsilä, Wärtsilä NA, BVNA and BV
Canada. Wärtsilä, BVNA and BV Canada subsequently
moved to dismiss. The district court granted Wärtsilä’s
motion to dismiss for lack of personal jurisdiction. It also
granted BVNA and BV Canada’s joint motion to dismiss,
holding that the French forum selection clause applied to
BVNA and BV Canada, just as it applied to Bureau Veritas.

   These orders left Wärtsilä NA as a party in the case. The
district court entered a certification under Federal Rule of
Civil Procedure 54(b) and thus we consider these jurisdic-
tional issues in an interlocutory appeal.

                           ANALYSIS

I.   BUREAU VERITAS ENTITIES

   We first examine whether the district court properly dis-
missed the Bureau Veritas entities. We review for an abuse of
discretion a dismissal based on a forum selection clause. Mur-
phy v. Schneider Nat’l Inc., 362 F.3d 1133, 1137 (9th Cir.
2004) (as amended). The trial court must draw all reasonable
inferences in favor of the nonmoving party. Id. at 1138. How-
ever, the pleadings need not be accepted as true, and the court
may consider facts outside the pleadings. Id. at 1137.

   [1] Whether Holland America may litigate its dispute with
the BV entities in Washington state depends on which of sev-
eral contracts govern their relationship. Holland America
claims that the Bureau Veritas entities agreed to a forum
selection clause providing for venue in Washington. The
Bureau Veritas entities dispute this proposition, relying on
two earlier contracts that provide for dispute resolution in the
Court of Nanterre, France.
           HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA            5071
   Bureau Veritas and Windstar signed two contracts at the
outset of their relationship. The first contract, in 1988, was
made among Bureau Veritas, Windstar, and Barber Ship Man-
agement (Windstar’s agent). The contract contained a forum
selection clause which provided that “[a]ny dispute shall be
submitted to the court of Nanterre (France).” The second con-
tract, signed in 1991, by Bureau Veritas, Windstar, and Hol-
land America contained the same clause. In June 2000,
Bureau Veritas issued new general conditions that it attached
to future surveying contracts. Article 12.3 of these new condi-
tions provides that disputes other than those related to
invoices are subject exclusively to arbitration in London and
that English law applies.

   Holland America alleges that its purchase orders for ser-
vices and repairs include a forum selection clause that pro-
vides for all litigation to take place in federal court in Seattle
or state courts in Washington. In support of its effort to bring
the Bureau Veritas entities under the umbrella of this forum
selection clause, Holland America offers a single affidavit
stating that it placed telephone orders for surveys of the Wind
Song by calling BV Canada and, more recently, BVNA, and
that it emailed its terms and conditions to andre.laroche@ca.
bureauveritas.com.

   Even taking these facts as true, Holland America does not
meet its burden to establish jurisdiction under the Washington
forum selection clause. See Dole Food Co. v. Watts, 303 F.3d
1104, 1108 (9th Cir. 2002) (holding that plaintiffs must make
a prima facie case for jurisdiction to survive a motion to dis-
miss). This case does not present a question of fact, but rather
a lack of facts that even raise a question about jurisdiction.
Indeed, the facts alleged are more notable for their omissions
than their substance. Holland America offers not a single pur-
chase order or email with any Bureau Veritas entity, let alone
a purchase order with accompanying terms. Holland’s bare
assertions are just that—bare of any date, identity of contract-
ing party, identity of transaction, or any other details that
5072       HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
would tie the unspecified purchase order to the allegations in
the complaint. For example, Holland America never states
that it delivered its terms to Bureau Veritas, much less claims
that Bureau Veritas agreed to such terms. Holland America
does not state when it emailed its terms to Andre LaRoche,
who emailed them, or whether LaRoche or anyone at Bureau
Veritas, BVNA, or BV Canada ever accepted them. If the
terms were delivered after 2002, they would have no bearing
on this dispute. (No copy of the purported email has been pro-
duced.) Nor does the mere placement of phone orders demon-
strate anything about a written purchase order, let alone
support a claim that those orders constituted an agreement
meant to supersede the 1988 and 1991 contracts.

   [2] Holland America’s forum selection argument boils
down to a claim that it emailed terms to someone at BV Can-
ada. Nothing offered by Holland America even links this
statement to a report or service order that is implicated in this
dispute. In short, the facts and allegations in Holland Ameri-
ca’s complaint and its affidavits are too thin to meet its initial
burden to support jurisdiction under the Washington forum
selection clause.

   Holland America makes much of the fact that, since 2000,
Bureau Veritas may have bound its customers to new terms
dictating resolution of contractual disagreements through arbi-
tration in London. That fact does not change the result for
Holland America. Regardless of whether the 1988 and 1991
contracts or the 2000 general conditions govern the relation-
ship between Holland America and Bureau Veritas, none of
the contracts would permit litigation to be brought in the
Western District of Washington. But, just as significantly,
Holland America does not claim to be bound by the post-2000
general conditions or any subsequent conditions adopted by
Bureau Veritas.

  [3] The forum selection clauses apply equally to BVNA
and BV Canada because any transactions between those enti-
            HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA                  5073
ties and Holland America took place as part of the larger con-
tractual relationship between Holland America and Bureau
Veritas. Our decision is informed by the closely analogous
case of Manetti-Farrow, Inc. v. Gucci America, Inc., 858 F.2d
509 (9th Cir. 1988). Manetti-Farrow sought to avoid enforce-
ment of a forum selection clause requiring litigation to be
conducted in the Court of Florence. See id. at 511. The defen-
dants included Gucci Parfums, a signatory to the contract, a
variety of other Gucci-related companies, and several individ-
uals who occupied prominent positions in the Gucci manage-
ment hierarchy. Id. We held that the forum selection clause
applied to all defendants, even though only Gucci Parfums
signed the contract, because where the alleged conduct of the
nonparties is closely related to the contractual relationship, “a
range of transaction participants, parties and non-parties,
should benefit from and be subject to forum selection
clauses.” Id. at 514 n.5 (quoting Clinton v. Janger, 583 F.
Supp. 284, 290 (N.D. Ill. 1984)). Just as the disputed conduct
in Manetti-Farrow arose out of the contract with Gucci Par-
fums, the alleged conduct of BVNA and BV Canada is tied
to Holland America’s contract with Bureau Veritas.2

   [4] Having determined that Holland America has not met
its burden with respect to imposing the Washington state
forum selection clause, we turn to whether it would be reason-
able to give effect to the foreign forum selection clauses. As
the Supreme Court counseled in M/S Bremen v. Zapata Off-
Shore Co., “in the light of present-day commercial realities
and expanding international trade . . . the forum clause should
control absent a strong showing that it should be set aside.”
407 U.S. 1, 15 (1972). A forum selection clause may be
unreasonable “(1) if the inclusion of the clause in the agree-
ment was the product of fraud or overreaching; (2) if the party
  2
    Contrary to the concurrence’s suggestion, the record reflects that one
of the few things upon which the parties agree is that Holland America’s
relationship with BV Canada and BVNA arose out of and was intimately
related to its relationship with Bureau Veritas.
5074         HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
wishing to repudiate the clause would effectively be deprived
of his day in court were the clause enforced; and (3) if
enforcement would contravene a strong public policy of the
forum in which suit is brought.” Murphy, 362 F.3d at 1140.

   Holland America does not argue that it was the victim of
either fraud or overreaching, nor does it argue that it effec-
tively would be deprived of its day in court if either clause
were enforced. Instead, Holland America, through its experts,3
claims that the Court of Nanterre, France, might decline to
hear its suit because of Bureau Veritas’s 2000 general condi-
tions. The affidavits simply reveal that a French court would
consider which clause is applicable. Our job at this juncture
is not to predict the outcome of any proceeding in either
French or British courts.

   [5] Finally, for the first time on appeal, Holland America
argues that the French forum provision contravenes public
policy because it deprives Holland America of its right to a
jury trial. Because this argument was not raised below, it is
waived.4 Arizona v. Components Inc., 66 F.3d 213, 217 (9th
Cir. 1995). The parties are sophisticated corporations that
freely contracted with each other, and enforcement of the
forum selection clause does not offend due process. Accord-
  3
     The expert affidavit of the British barrister is emblematic of the weak-
ness of Holland America’s evidence in this jurisdictional battle. The law-
yer claims no expertise in French law and his view, which does not
address the issue at hand, is based on hearsay advice from unidentified
French counsel.
   4
     It bears noting that adoption of Holland America’s Seventh Amend-
ment argument would render contrary to public policy almost any forum
selection clause providing for resolution in a foreign forum, as very few
countries provide for jury trials in civil cases. See In re Linee Aeree Ital-
iane (Alitalia), 469 F.3d 638, 640 (7th Cir. 2006) (noting that few foreign
countries have civil juries); see also Michael I. Krauss, NAFTA Meets the
American Torts Process: O’Keefe v. Loewen, 9 Geo. Mason L. Rev. 69,
81 (2000) (noting that the use of juries in civil trials abroad is “extremely
rare”).
            HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA                   5075
ingly, we hold that the district court did not abuse its discre-
tion in dismissing Bureau Veritas, BVNA, and BV Canada on
the basis of the forum selection clauses in Bureau Veritas’s
contracts with Holland America.

II.    WÄRTSILÄ ENTITIES

   Holland America advances three separate theories to sup-
port personal jurisdiction over the Wärtsilä entities. It asserts
that jurisdiction may be exercised (1) pursuant to Holland
America’s forum selection clause; (2) based on the Wärtsilä
entities’ purposeful direction toward Washington; or (3) under
Federal Rule of Civil Procedure 4(k)(2), which provides for
nationwide service of process. We consider each of these
arguments in turn, all of which are ultimately unpersuasive.5

  A.    JURISDICTION UNDER HOLLAND AMERICA’S FORUM
        SELECTION CLAUSE

   [6] As with the Bureau Veritas defendants, Holland Amer-
ica first relies on the forum selection clause in its purchase
orders to confer jurisdiction over Wärtsilä and Wärtsilä Fin-
land. Under general contract principles, a forum selection
clause may give rise to waiver of objections to personal juris-
diction, see Chan v. Society Expeditions, Inc., 39 F.3d 1398,
1406 (9th Cir. 1994), provided that the defendant agrees to be
so bound, see, e.g., Polar Shipping Ltd. v. Oriental Shipping
Corp., 680 F.2d 627, 632 (9th Cir. 1982) (holding that the
scope of a forum selection clause is a matter of contract). The
fundamental element lacking here is any evidence that either
Wärtsilä or Wärtsilä Finland agreed to the clause.
  5
    Where, as here, the motion is based on written materials rather than an
evidentiary hearing, we only inquire into whether Holland America’s
pleadings and affidavits make a prima facie showing of personal jurisdic-
tion. Dole, 303 F.3d at 1108. Although a plaintiff cannot simply rest on
the bare allegations of its complaint, uncontroverted allegations in the
complaint must be taken as true. Id. Conflicts in testimony in affidavits
must be resolved in Holland America’s favor. Id.
5076       HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
   [7] Holland America’s jurisdictional claim rests on flimsy
evidence: Holland America alleges that it conveyed its form
terms (including the forum selection clause) to an unidentified
email address ending in @wärtsilä.com, and that the Wärtsilä
entities had notice of the terms because they appear on Hol-
land America’s website. The missing and critical evidence is
telling. Holland America has not provided us any of the fol-
lowing via allegations or evidence: a copy of the terms email;
the name of any person who might have been on the receiving
end of the email; any evidence of any assent to the terms by
either Wärtsilä or Wärtsilä Finland; the name, position, or the
individual within Holland America who might have sent the
email; or the purchase orders related to the claims at issue.
We agree with the district court that “it is not enough that
plaintiffs allege to have sent the terms via email to an unspec-
ified email address or general web address.” Such an unsub-
stantiated and vague statement does not establish a prima
facie case for jurisdiction.

   Alternately, Holland America contends that Wärtsilä NA,
which consented to its forum selection clause, acted as an
agent for both Wärtsilä Finland and Wärtsilä for the purpose
of consenting to jurisdiction. Here, too, the allegation is just
that, an allegation without any evidence. Holland America
urges us to look to the distributorship agreement between
Wärtsilä Finland and Wärtsilä NA. However, Wärtsilä NA
produced testimony that Wärtsilä NA was unaware of any
occasion when Wärtsilä NA had acted as an agent for Wärt-
silä Finland in a U.S. transaction, and there is no evidence that
Wärtsilä NA had the authority to consent to jurisdiction for
Wärtsilä Finland. Wärtsilä was not a party to that agreement,
and Wärtsilä categorically has denied allowing Wärtsilä NA
to serve as its agent for the purpose of consenting to litigation
in the Western District of Washington.

   [8] In the face of such unequivocal denials, Holland Amer-
ica offers nothing in response. Neither the agreement nor the
bare evidence supports Holland America’s effort to bind
             HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA                    5077
Wärtsilä or Wärtsilä Finland by virtue of any agency relation-
ship. Cf. Terracom v. Valley Nat’l Bank, 49 F.3d 555, 562
(9th Cir. 1995) (affirming district court’s denial of discovery
where “a plaintiff’s claim of personal jurisdiction appears to
be both attenuated and based on bare allegations in the face
of specific denials made by defendants”) (internal quotation
marks omitted).

  B.       PERSONAL JURISDICTION IN THE ABSENCE                   OF    AN
           APPLICABLE FORUM SELECTION CLAUSE

   We next consider Holland America’s alternative arguments
that the district court may exercise jurisdiction over Wärtsilä
and Wärtsilä Finland either based on purposeful direction
toward Washington or based on specific jurisdiction under
Federal Rule of Civil Procedure 4(k)(2), which provides for
nationwide service of process.6 See Helicopteros Nacionales
de Colom., S.A. v. Hall, 466 U.S. 408, 414 & n.8 (1984) (clar-
ifying that specific jurisdiction is appropriate where the suit
arises out of a defendant’s contacts with the forum); Consol.
Dev. Corp. v. Sherritt, Inc., 216 F.3d 1286, 1291-92 (11th Cir.
2000) (discussing both general and specific jurisdiction under
Rule 4(k)(2)).

      1.    JURISDICTION BASED         ON   PURPOSEFUL DIRECTION
            TOWARD WASHINGTON

   [9] Holland America’s assertion of personal jurisdiction
over Wärtsilä and Wärtsilä Finland must satisfy the Supreme
Court’s oft-articulated requirement that specific personal
jurisdiction must “aris[e] out of or related to the defendant’s
contacts with the forum.” Helicopteros, 466 U.S. at 414 n.8.
Here, the jurisdictional claim fails on both counts. The evi-
  6
    At oral argument, counsel for Holland America asserted that general
jurisdiction over both Wärtsilä entities would be proper, but that argument
was not properly preserved for appeal because Holland America did not
raise it in its opening brief. Components Inc., 66 F.3d at 217.
5078        HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
dence supports neither sufficient contacts with the forum nor
the requisite nexus between Holland America’s claims and the
Wärtsilä parties’ contacts with Washington.

       a.   STREAM OF COMMERCE/PURPOSEFUL AVAILMENT

   Because there is no real connection between Wärtsilä and
Wärtsilä Finland and Washington, Holland America relies on
the proposition that those companies sold products or spon-
sored web marketing for products that ended up in Washing-
ton. Neither is sufficient to sustain jurisdiction here.

   [10] The placement of a product into the stream of com-
merce, without more, is not an act purposefully directed
toward a forum state. Asahi Metal Indus. Co. v. Superior
Court, 480 U.S. 102, 112 (1987). Even a defendant’s aware-
ness that the stream of commerce may or will sweep the prod-
uct into the forum state does not convert the mere act of
placing the product into the stream of commerce into an act
purposefully directed toward the forum state. Id.

   [11] Wärtsilä itself has not put any products into the stream
of commerce that might have ended up in the forum, whether
through a distributorship agreement or otherwise. That alone
ends the inquiry. To the extent that Holland America seeks to
impute the activities of Wärtsilä NA to Wärtsilä, this argu-
ment has little traction. It is well established that, as a general
rule, where a parent and a subsidiary are separate and distinct
corporate entities, the presence of one, i.e., Wärtsilä NA, in a
forum state may not be attributed to the other, i.e., Wärtsilä.
Doe v. Unocal Corp., 248 F.3d 915, 925 (9th Cir. 2001).

   Nor do the allegations against Wärtsilä Finland support a
theory of purposeful availment. Asahi requires “something
more” than the mere placement of a product into a stream of
commerce, and Holland America has failed to demonstrate
the requisite extra showing here. See Asahi, 480 U.S. at 111.
           HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA           5079
   A close reading of the record also reveals the paucity of
contacts between Wärtsilä Finland and Washington. Wärtsilä
Finland sells no products directly into the United States. A
marketing representative occasionally visits the United States
to keep cruise lines informed of Wärtsilä Finland’s propulsion
system offerings, but none of these visits took place in Wash-
ington. Although Holland America alleges that Wärtsilä Fin-
land “sends representatives to various industry trade shows in
Washington,” this allegation stems from a document demon-
strating that employees of Wärtsilä NA may conduct market-
ing activities on behalf of Wärtsilä Finland, not that they
actually do. Similarly, although Holland America alleges that
Wärtsilä Finland conducts product training in the United
States, the documents do not specify a location for this train-
ing.

   [12] Holland America points to the Wärtsilä consortium’s
entirely passive website and Wärtsilä’s advertisements in var-
ious marine publications as evidence of a marketing presence
in Washington. We consistently have held that a mere web
presence is insufficient to establish personal jurisdiction. See,
e.g., Panavision Int’l, L.P. v. Toeppen, 141 F.3d 1316, 1322
(9th Cir. 1998); Cybersell, Inc. v. Cybersell, Inc., 130 F.3d
414, 418 (9th Cir. 1997). The Wärtsilä website does not pro-
vide any direct means for purchasing parts or requesting ser-
vices; it simply provides information on the various products
manufactured by the Wärtsilä consortium and redirects poten-
tial customers to the appropriate subsidiary. This type of pas-
sive website is not purposefully directed to the forum state of
Washington. Nor do any print advertisements that incidentally
may have made their way to Washington support a finding of
jurisdiction without more substantial evidence of contacts
with the state. See Pebble Beach Co. v. Caddy, 453 F.3d
1151, 1158 (9th Cir. 2006). Holland America has provided the
court with a copy of a single advertisement; there is no evi-
dence that this advertisement was designed specifically for the
Washington market, or that advertisements are heavily or pre-
dominantly distributed in Washington. In sum, Holland
5080        HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
America has not demonstrated that Wärtsilä or Wärtsilä Fin-
land’s extraordinarily limited contacts with Washington give
rise to personal jurisdiction there.

   Alternately, Holland America asks us to apply the “effects”
test of Calder v. Jones, 465 U.S. 783, 788-89 (1984), claiming
that the effect of Wärtsilä’s activities was felt in Washington.
We decline to apply Calder because it is well established that
the Calder test applies only to intentional torts, not to the
breach of contract and negligence claims presented here. See
id. at 789 (distinguishing between intentional action and
“mere untargeted negligence”); see also Dole, 303 F.3d at
1111 (“Under our precedents, the purposeful direction or
availment requirement for specific direction is analyzed in
intentional tort cases under the ‘effects’ test derived from Cal-
der v. Jones.”); Bancroft & Masters, Inc. v. Augusta Nat’l
Inc., 223 F.3d 1082, 1088 (9th Cir. 2000) (emphasizing that
Calder requires the defendant to individually and wrongfully
target the plaintiff). Contrary to Holland America’s conten-
tions, the Calder line of cases is inapposite and does not sup-
port a finding of jurisdiction.

       b.   NEXUS REQUIREMENT

   [13] Unlike general jurisdiction, specific jurisdiction is
tethered to a relationship between the forum and the claim.
Omeluk v. Langsten Slip & Batbyggeri A/S, 52 F.3d 267, 271
(9th Cir. 1995). That relationship is missing here. The injury
occurred in Tahiti, not Washington. The engine that blew up
was manufactured in France, with no connection to Washing-
ton. And even if the claim stems from a defective fuel line,
Holland America offered no specific allegations as to when or
where the fuel line used on the Wind Song was purchased or
installed; it has alleged only that Wartsila NA once mailed to
Seattle a replacement part for one of the Wind Song’s sister
ships.
          HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA              5081
    2.   JURISDICTION UNDER RULE 4(K)(2)

   [14] In a final effort to sustain jurisdiction, Holland Amer-
ica invokes Federal Rule of Civil Procedure 4(k)(2), the
nationwide jurisdiction provision. We reject this argument.
Wärtsilä and Wärtsilä Finland’s contacts with the United
States are only marginally more significant than their contacts
with Washington and do not support a finding of nationwide
jurisdiction.

  Rule 4(k)(2) provides:

    If the exercise of jurisdiction is consistent with the
    Constitution and laws of the United States, serving
    a summons or filing a waiver of service is also effec-
    tive, with respect to claims arising under federal law,
    to establish personal jurisdiction over the person of
    any defendant who is not subject to the jurisdiction
    of the courts of general jurisdiction of any state.

   Rule 4(k)(2) is not limited to the contours of a state long-
arm statute. Instead, a court may exercise jurisdiction when
three requirements are met. First, the claim against the defen-
dant must arise under federal law—a point undisputed in this
case because Holland America asserts admiralty claims. Peb-
ble Beach Co., 453 F.3d at 1159; see also World Tanker Car-
riers Corp. v. MV Ya Mawlaya, 99 F.3d 717, 723 (5th Cir.
1996). Second, the defendant must not be subject to the per-
sonal jurisdiction of any state court of general jurisdiction.
Pebble Beach Co., 453 F.3d at 1159. Third, the federal court’s
exercise of personal jurisdiction must comport with due pro-
cess. Id.

   [15] With respect to the second requirement, neither Wärt-
silä nor Wärtsilä Finland has alleged that it is subject to the
courts of general jurisdiction in any state. Indeed, Wärtsilä
Finland has specifically stated that it is not subject to the
courts of general jurisdiction in any state. Ordinarily, the
5082      HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
plaintiff bears the burden of proving personal jurisdiction over
the defendant. However, proving the lack of personal jurisdic-
tion in every state could be quite onerous, and it is the defen-
dant, not the plaintiff, that likely possesses most of the
information necessary to do so. United States v. Swiss Am.
Bank, Ltd., 191 F.3d 30, 40-41 (1st Cir. 1999). Accordingly,
we join the Fifth, Seventh, and D.C. Circuits in holding that

    [a] defendant who wants to preclude use of Rule
    4(k)(2) has only to name some other state in which
    the suit could proceed. Naming a more appropriate
    state would amount to a consent to personal jurisdic-
    tion there . . . . If, however, the defendant contends
    that he cannot be sued in the forum state and refuses
    to identify any other where suit is possible, then the
    federal court is entitled to use Rule 4(k)(2). This pro-
    cedure makes it unnecessary to traipse through the
    50 states, asking whether each could entertain the
    suit.

ISI Int’l, Inc., v. Borden Ladner Gervais LLP, 256 F.3d 548,
552 (7th Cir. 2001) (citations omitted); see also Adams v
Unione Mediterranea Di Sicurta, 364 F.3d 646, 651 (5th Cir.
2004) (“We agree with the Seventh Circuit, that a piecemeal
analysis of the existence vel non of jurisdiction in all fifty
states is not necessary. Rather, so long as a defendant does not
concede to jurisdiction in another state, a court may use
4(k)(2) to confer jurisdiction.”); Mwani v. bin Laden, 417
F.3d 1, 11 (D.C. Cir. 2005) (adopting the Seventh Circuit’s
approach). Thus, absent any statement from either Wärtsilä or
Wärtsilä Finland that it is subject to the courts of general
jurisdiction in another state, the second requirement of Rule
4(k)(2) is met.

   The third requirement—that the exercise of personal juris-
diction comport with due process—presents a major stum-
bling block for Holland America because of the limited
contacts of Wärtsilä and Wärtsilä Finland with the United
          HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA           5083
States. The due process analysis under Rule 4(k)(2) is nearly
identical to traditional personal jurisdiction analysis with one
significant difference: rather than considering contacts
between the Wärtsilä entities and the forum state, we consider
contacts with the nation as a whole. Pebble Beach Co., 453
F.3d at 1159 (“The due process analysis is identical to the one
discussed above when the forum was California, except here
the relevant forum is the entire United States.”); accord World
Tanker Carriers Corp., 99 F.3d at 723-24.

   [16] The contacts between the Wärtsilä entities and the
United States can only be described as scant, fleeting, and
attenuated. Neither Wärtsilä nor Wärtsilä Finland has offices,
employees, or other related connections in the United States.
As noted earlier, the Wärtsilä website is not targeted to the
United States. Nothing in the record links Wärtsilä to this
country except a one-time presentation at a single cruise ship
“leadership forum” in Miami, Florida, where Wärtsilä also
sponsored a reception and dinner tables. This isolated incident
does not support jurisdiction under Rule 4(k)(2). See Glen-
core Grain Rotterdam B.V. v. Shivnath Rai Harnarain Co.,
284 F.3d 1114, 1123 (9th Cir. 2002) (quoting Burger King
Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985)) (holding that
a defendant should not be haled into court as a result of “ran-
dom,” “fortuitous,” or “attenuated” contacts and declining to
exercise Rule 4(k)(2) jurisdiction when the defendant had
made seven individual shipments to the East Coast).

   Wärtsilä Finland’s contacts, albeit slightly more numerous
than Wärtsilä’s, still are too insignificant to invoke nation-
wide jurisdiction. Holland America has not supported its non-
specific claim that Wärtsilä Finland authorizes Wärtsilä NA
to conduct marketing on its behalf, and Wärtsilä Finland’s
occasional visits to cruise ships and unspecified advertising in
various marine publications hardly constitute significant con-
tacts.

   [17] The few cases in which our sister circuits have con-
cluded that Rule 4(k)(2) conferred jurisdiction have involved
5084      HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA
defendants with much more extensive contacts to this country.
See, e.g., Mwani, 417 F.3d at 13 (holding that jurisdiction
could be exercised where defendants had engaged in numer-
ous conspiracies to bomb the World Trade Center, the United
Nations, and the Lincoln and Holland Tunnels); Adams, 364
F.3d at 651 (upholding personal jurisdiction under Rule
4(k)(2) where the defendant insurer had directly insured hun-
dreds of claims in the United States). Indeed, in the fourteen
years since Rule 4(k)(2) was enacted, none of our cases has
countenanced jurisdiction under the rule. Holland America
failed to make a prima facie showing that Rule 4(k)(2) confers
jurisdiction over either Wärtsilä Finland or Wärtsilä. Accord-
ingly, we affirm the district court’s dismissal of Wärtsilä Fin-
land and Wärtsilä for lack of personal jurisdiction.

  AFFIRMED.



B. FLETCHER, Circuit Judge, concurring and dissenting:

   I concur in the judgment and concur in the opinion’s rea-
soning regarding the Wärtsilä entities and the lack of jurisdic-
tion under Holland America’s forum selection clause.

   However, I cannot concur in the section of the opinion that
affirms dismissal of BVNA and BV Canada on the basis of
the forum selection clauses. The record contains no evidence
that the contracts containing those clauses, which were signed
by Holland America and Bureau Veritas, S.A., governed any
work performed by BVNA or BV Canada. Cf. Manetti-
Farrow, Inc. v. Gucci America, Inc., 858 F.2d 509 (9th Cir.
1988) (applying a forum selection clause to nonsignatories
where the claims were intertwined with the contract contain-
ing the clause). I respectfully dissent from that section of the
opinion.

   Nevertheless, the evidence shows a lack of personal juris-
diction (either specific or general) in Washington over either
         HOLLAND AMERICA v. WÄRTSILÄ N. AMERICA     5085
BVNA or BV Canada. Therefore, I concur in the judgment as
to BVNA and BV Canada.